                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

FERISSA TALLEY,                              )
                                             )
                       Plaintiff,            )
                                             )
vs.                                          )       Case No. 19-00493-CV-W-ODS
                                             )
U.S. DEPARTMENT OF LABOR,                    )
                                             )
                       Defendant.            )

               ORDER DENYING PLAINTIFF’S MOTION TO RECONSIDER
                 ORDER REFUSING TO DISQUALIFY JUDGE SMITH
       Pending is Plaintiff Ferissa Talley’s Motion to Reconsider and Vacate Order
Imposing Sanctions and Order Refusing to Disqualify Judge Smith. Doc. #61. This Order
addresses Talley’s request to reconsider the Court’s decision denying her “Motion to
Remedy Judge Smith’s Lies and Crimes and Lift the Stay or Disqualify Judge Smith” (Doc.
#22). Because the Honorable Beth Phillips issued the Order sanctioning Talley’s counsel,
the Court refers that portion of the motion to Judge Phillips.
       The Court presumes Talley’s motion to reconsider is made pursuant to Rule 54(b) of
the Federal Rules of Civil Procedure. “Motions for reconsideration serve a limited function:
to correct manifest errors of law or fact or to present newly discovered evidence.” Arnold v.
ADT Sec. Servs., Inc., 627 F.3d 716, 721 (8th Cir. 2010). “Such a motion is to be granted
only in exceptional circumstances requiring extraordinary relief.” Minn. Supply Co. v.
Raymond Corp., 472 F.3d 524, 534 (8th Cir. 2006).
       Talley reiterates many of the arguments from her initial motion to disqualify. The
Court denies those arguments for the same reasons set forth in its prior Order. See Doc.
#22. But Talley now contends disqualification is supported by the following:
       Copious additional evidence created or obtained since February 18 supports
       the analysis previously presented by Jordan and Talley showing that Judge
       Smith asserted Lies and committed crimes. Most importantly, Judge Smith
       knew (and has been apprised repeatedly) that on February 21, 2020—almost
       11 weeks ago—the Eighth Circuit eliminated the pretext asserted by Ray and
       Judge Smith to justify the stay and seeking the stay. The Eighth Circuit
       issued its decision in Jordan without saying even one word that could be
       relevant to any issue in this case. See Jordan Docs. 81, 81-1. Nearly as
       important, for that same reason, for 10 weeks, Ray, Garrison and the DOL
       have joined Talley and Jordan in repeatedly asking Judge Smith to lift the



         Case 4:19-cv-00493-ODS Document 63 Filed 05/06/20 Page 1 of 2
       stay that he imposed in July 2019. See Docs. 44 (2/22/2020), 45 (2/25/2020),
       58 (4/16/2020), 59 (4/30/2020). Despite all the foregoing, Judge Smith has
       failed to lift the stay—and he has failed to assert any justification for failing to
       lift the stay.
Doc. #61, at 3-4.
       In July 2019, the Court stayed this matter pending the Eighth Circuit’s disposition of
Jordan v. United States Department of Labor, No. 19-1743. Doc. #7. On February 21,
2020, the Eighth Circuit issued its decision in Jordan, affirming the Court’s decisions to
dismiss some claims as duplicative of other pending litigation and granting summary
judgment on the remaining claims. Jordan v. U.S. Dep't of Labor, 794 F. App’x 557 (8th Cir.
2020). Although it issued a decision, the Eighth Circuit retained jurisdiction of Jordan until it
issued its mandate. 16AA Catherine T. Struve, Federal Practice and Procedure § 3987 (4th
ed. 2020) (stating “[u]ntil the mandate issues…, the case ordinarily remains within the
jurisdiction of the court of appeals.”). On May 5, 2020, the Eighth Circuit issued its
mandate. This Court immediately lifted the stay in this matter. Doc. #62. Contrary to
Talley’s argument, the Court did not fail to lift the stay. Rather, the Court lifted the stay once
the Eighth Circuit no longer retained jurisdiction over Jordan.
       Also, the Court’s alleged failure to lift the stay does not justify disqualification. 28
U.S.C. § 455(a); Liteky v. United States, 510 U.S. 540, 555 (1994) (citation omitted)
(holding “judicial rulings alone almost never constitute a valid basis” for disqualification).
Likewise, Talley’s speculation as to why the stay was not lifted when the Eighth Circuit
issued its decision does not support disqualification. United States v. Anderson, 433 F.2d
856, 860 (8th Cir. 1970) (finding “conclusory allegations” do not satisfy the requirement for
disqualification). For the foregoing reasons, the Court denies Talley’s motion to reconsider
the Court’s ruling on her motion to disqualify. 1
IT IS SO ORDERED.
                                                      /s/ Ortrie D. Smith
DATE: May 6, 2020                                     ORTRIE D. SMITH, SENIOR JUDGE
                                                      UNITED STATES DISTRICT COURT




1
 The Court notes Talley’s motion makes purported statements about unlawful and criminal
conduct by the undersigned (as well as Defendant and Defendant’s counsel). Doc. #61, at 3-4,
7-10, 15. These statements are similar to those summarized in the Court’s January 8, 2020
Order (Doc. #23) and addressed in Judge Phillips’s March 4, 2020 Order (Doc. #47; Doc. #47-
1), wherein Talley’s counsel, Jack Jordan, was sanctioned. Yet, Jordan’s conduct remains
unchanged. The undersigned refers this issue to Judge Phillips.

                                                2
         Case 4:19-cv-00493-ODS Document 63 Filed 05/06/20 Page 2 of 2
